DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (US 2017/0011891) in view of Koshimizu (US 6,676,804).

With regard to claim 1, Hammond teaches a substrate processing apparatus, comprising: a platform (308) on which a substrate (116) is mountable; a ring (302, paragraph 0031) surrounding the electrostatic chuck, the ring including a first coupling groove (324); and a first floating electrode (304) in the first coupling groove of the ring (section 326 of electrode 304 is within the groove 324), the first floating electrode having a ring shape (paragraph 0031), wherein: a top surface (318) of the first floating electrode is exposed at the ring (as seen in Fig. 3B), and the first floating electrode has a tapered shape including an inclined surface (316) that is inclined in a downward direction toward the platform (shown by angle 320)
Hammond does not teach that the platform is an electrostatic chuck.  
Koshimizu, in Figure 7, teaches a substrate processing apparatus similar to Hammond wherein a wafer mounting platform (106 & 108). Is surrounded by a ring (112b & 302).  The apparatus further includes a floating electrode (112a) that is placed in a groove of the ring.  It is further taught that the platform is an electrostatic chuck (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hammond with Koshimizu, by incorporating an electrostatic chuck into the platform of Hammond, for the purpose of ensuring that the wafer does not move when being processed, thus reducing the chance of error when etching the wafer.   

With regard to claims 2 & 4, Hammond in view of Koshimizu discloses the device of claim 1, and further discloses that side surfaces of the first floating electrode are surrounded by the ring (side surfaces of portion 326 of the floating electrode are surrounded by the ring) (re claim 2), wherein: the ring includes quartz, and the first floating electrode includes silicon carbide (SiC), silicon (Si), tungsten carbide (WC), boron carbide (B4C), aluminum oxide (Al2O3), or yttrium oxide (Y2O3) (Hammond, Abstract) (re claim 4).

Allowable Subject Matter
Claims 3, 5 & 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a substrate processing apparatus comprising all the features as recited in the claims and in combination with the first floating electrode including a coupling protrusion at a lower portion thereof, and the ring includes a protrusion groove under the first coupling groove, the protrusion groove accommodating the coupling protrusion of the first floating electrode.

Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a substrate processing apparatus comprising all the features as recited in the claims and in combination with a second floating electrode outside the first floating electrode, the second floating electrode being in the ring, wherein: the ring further includes a second coupling groove outside the first coupling groove, the second coupling groove accommodating the second floating electrode, and the ring surrounds side surfaces of the first floating electrode and side surfaces of the second floating electrode.

Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because it depends on claim 5 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 & 8 are allowable

Claim 7 is allowable because the prior art of record does not teach or fairly suggest a substrate processing apparatus comprising all the features as recited in the claims and in combination with the floating electrode having a ring shape and side surfaces of the floating electrode being surrounded by the second ring, the flat portion having a planar surface aligned with a portion of a top surface of the second ring; and a protrusion portion at a bottom side of the floating electrode, the protrusion portion being in the protrusion groove of the second ring.

Claim 8 is allowable as it depends from claim 7, which is also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imafuku (US 6,074,518), Tsukamoto (US 5,868,848), Koshiishi (7,882,800) and Porshnev (US 2009/0120367) all teach electrostatic chuck devices that comprise focus rings and conductive floating electrode rings that surrounds a wafer.  These are related to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839